FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JAMES R. LEWIS, Senior Airman (E-                 No. 19-56475
 4), U.S. Airforce,
                  Petitioner-Appellant,              D.C. No.
                                                  3:18-cv-00911-
                     v.                               L-KSC

 UNITED STATES OF AMERICA,
              Respondent-Appellee.                   OPINION

        Appeal from the United States District Court
          for the Southern District of California
        M. James Lorenz, District Judge, Presiding

          Argued and Submitted December 8, 2020
                      Pasadena, California

                     Filed January 25, 2021

   Before: Sidney R. Thomas, Chief Judge, Diarmuid F.
     O’Scannlain, Circuit Judge, and David A. Ezra, *
                     District Judge.

                Opinion by Judge O’Scannlain



   *
     The Honorable David A. Ezra, United States District Judge for the
Western District of Texas, sitting by designation.
2                   LEWIS V. UNITED STATES

                          SUMMARY **


                         Habeas Corpus

   The panel affirmed the district court’s denial of a habeas
corpus petition brought by Senior Airman James Lewis,
United States Air Force, challenging his 2012 court-martial
conviction for one count of aggravated sexual assault and
two counts of wrongful sexual conduct.

    In an unrelated case decided after Lewis’s conviction
became final, United States v. Hills, 75 M.J. 350 (C.A.A.F.
2016), the Court of Appeals for the Armed Forces held
unconstitutional a pattern jury instruction on Military Rule
of Evidence (“M.R.E.”) 413 under which jurors may
consider evidence of any one charged sexual offense as
showing the defendant’s propensity to have committed any
of the other charged sexual offenses.

    In his federal habeas petition filed after Hills was
decided, Lewis argued that the M.R.E. 413 propensity
instruction given at his court-martial was in violation of the
Fifth Amendment as interpreted in Hills, and that he had
been denied effective assistance of counsel on direct appeal
when his appellate counsel failed to challenge the
constitutionality of such instruction.

   The panel held that Hills—which held that the use of a
charged sexual offenses to show propensity to commit other
charged sexual offenses violated the presumption of

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 LEWIS V. UNITED STATES                     3

innocence and right to have all findings made clearly beyond
a reasonable doubt, as guaranteed by the Fifth
Amendment—announced a new rule, but that the rule does
not fall under either exception for nonretroactivity, as it is
neither a substantive rule nor a watershed rule of criminal
procedure implicating the fundamental fairness and
accuracy of the criminal proceeding. The panel concluded
that Hills therefore does not apply retroactively in Lewis’s
collateral attack on his court-martial conviction.


                        COUNSEL

Brian L. Mizer (argued) and Jarett Merk, Air Force
Appellate Defense Division, United States Air Force, Joint
Base Andrews, Maryland, for Petitioner-Appellant.

Hank D. Nguyen (argued), Litigation Attorney, Air Force
Legal Operations Agency, Andrews Air Force Base,
Maryland; Robert S. Brewer Jr., United States Attorney;
Katherine L. Parker, Chief, Civil Division; David B.
Wallace, Assistant United States Attorney; United States
Attorney’s Office, San Diego, California; for Respondent-
Appellee.
4                 LEWIS V. UNITED STATES

                         OPINION

O’SCANNLAIN, Circuit Judge:

    We must decide whether a rule announced by the United
States Court of Appeals for the Armed Forces applies
retroactively to collateral attacks on court-martial
convictions which became final prior to its announcement.

                               I

    Senior Airman James Lewis, United States Air Force,
brings this habeas petition in which he challenges his 2012
court-martial convictions for one count of aggravated sexual
assault and two counts of wrongful sexual conduct.

                              A

    The events underlying Lewis’s court-martial convictions
occurred between 2010 and 2012, while he was stationed at
Barksdale Air Force Base. During his time at Barksdale,
Lewis committed or allegedly committed a series of sexual
offenses against four young female Airmen who were also
stationed there.

     In late 2010, Lewis allegedly raped two female
Airmen—one, while she was asleep, the other, while she was
too inebriated to give legally valid consent. In July 2011,
Lewis allegedly groped a third female Airman while he
believed she was asleep. In June 2012, Lewis allegedly
groped a fourth female Airman, then allegedly masturbated
in front of her, after she had told Lewis to leave her bedroom.
                    LEWIS V. UNITED STATES                           5

                                  B

                                  1

    Lewis was charged with two specifications of aggravated
sexual assault, two specifications of abusive sexual contact,
and one specification of indecent conduct, all in violation of
Article 120 of the Uniform Code of Military Justice
(“UCMJ”), 10 U.S.C. § 920. At his 2012 court-martial,
Lewis pleaded not guilty to all five specifications.

    Before trial, Lewis filed a motion to sever, arguing that
it would be manifestly unjust to try him for crimes against
four separate victims in a single court-martial and asking for
four separate trials. The military judge denied the motion and
proceeded to try all five specifications together.

    At Lewis’s court-martial, the military judge instructed
jurors that under Military Rule of Evidence (“M.R.E.”) 413,
they may consider evidence of any one charged sexual
offense (after determining by a preponderance that such
offense had occurred) as showing Lewis’s propensity to have
committed any of the other charged sexual offenses. 1 At the
time, such instruction was the pattern instruction provided in
the official Military Judge’s Benchbook (“Benchbook”). See



    1
       Lewis argues that such instruction was given “[o]ver defense
objection.” But that mischaracterizes the record: The cited page in the
record shows that Lewis’s trial counsel entered a motion in limine,
objecting only to the use of M.R.E. 413 evidence of an uncharged sexual
offense he had allegedly committed—on which the military judge
actually ruled in Lewis’s favor. But when the military judge proposed
reading the Benchbook instruction in relation to evidence of Lewis’s
charged sexual offenses, his trial counsel did not object.
6                LEWIS V. UNITED STATES

Dep’t of the Army, Pam. 27-9, Legal Services, Benchbook
ch. 7, para. 7-13-1 (2006).

    The jury, having been so instructed, then found Lewis
guilty of one count of aggravated sexual assault, against
“Airman F,” and two counts of wrongful sexual conduct, one
each against “Airman Y” and “Airman B.” The jury
acquitted Lewis of aggravated sexual assault against
“Airman D” and indecent conduct against “Airman B.” The
military judge sentenced Lewis to forfeit all pay and
allowances, to be reduced to the grade of E-1 (from his prior
grade of E-4), to be confined for nine years, and to be
dishonorably discharged.

                             2

    Lewis then initiated the process of direct appeal in the
military courts: First, he submitted “clemency matters” to
the “convening authority” of the underlying court-martial,
which approved the court-martial’s findings and sentence.

   In 2014, the Air Force Court of Criminal Appeals
(“AFCCA”) affirmed the findings and sentence in Lewis’s
court-martial. See United States v. Lewis, No. ACM 38321,
2014 WL 5511094, at *9 (A.F. Ct. Crim. App. Oct. 9, 2014).

   Lewis then filed a Petition for Review in the Court of
Appeals for the Armed Forces (“CAAF”). On February 10,
2015, the CAAF denied review, at which time Lewis’s
conviction became final for purposes of the retroactivity
question before us. Loving v. United States, 64 M.J. 132,
136–38 (C.A.A.F. 2006).
                  LEWIS V. UNITED STATES                      7

                               3

    In an unrelated 2016 case—which is to say, a year after
Lewis’s conviction had become final—the CAAF held
unconstitutional the Benchbook’s pattern jury instruction on
M.R.E. 413, reasoning that it violated the presumption of
innocence and basic due process. United States v. Hills,
75 M.J. 350, 353, 356 (C.A.A.F. 2016); see also United
States v. Hukill, 76 M.J. 219, 222 (C.A.A.F. 2017)
(clarifying Hills).

    In 2017, Lewis submitted a Petition for Extraordinary
Writ in the Nature of a Writ of Coram Nobis to the AFCCA.
Lewis contended that under Hills and Hukill, the military
judge in his case had committed constitutional error in
permitting evidence of the charged offenses to be used for
propensity and in instructing the jury accordingly. Lewis v.
United States, 76 M.J. 829, 832 (A.F. Ct. Crim. App. 2017),
writ-appeal denied, 77 M.J. 106 (C.A.A.F. 2017). Lewis
sought a rehearing or, in the alternative, a new appellate
review of his convictions. Id. The AFCCA denied Lewis’s
coram nobis petition on two separate grounds: First, the
AFCCA held that Lewis’s collateral attack in military court
was barred while he was still serving his sentence and
therefore eligible to file a habeas petition in federal district
court. Id. at 834. Second, the AFCCA held that the new rule
announced in Hills was not retroactive. Id. at 834–36.

                               4

    Lewis subsequently filed this federal habeas petition in
the Southern District of California. Lewis again argued that
the M.R.E. 413 propensity instruction given at his court-
martial was in violation of the Fifth Amendment as
interpreted in Hills and Hukill. He additionally argued that
he had been denied effective assistance of counsel on direct
8                   LEWIS V. UNITED STATES

appeal, in violation of the Sixth Amendment, when his
appellate counsel failed to challenge the constitutionality of
such instruction before the AFCCA in 2014.

    The district court denied Lewis’s habeas petition without
prejudice, ruling that the Hills rule does not apply
retroactively, that any Hills error would have been harmless
in any event, and that Lewis did not receive ineffective
assistance of counsel (“IAC”) on direct appeal.

    Lewis timely appealed to this Court.

                                  II

    Lewis here argues that the Benchbook’s pattern jury
instruction on M.R.E. 413 propensity inferences, a version
of which was given at his court-martial, was invalidated as
unconstitutional by the holdings in Hills and Hukill. The
United States does not dispute that. Yet of course, Lewis’s
conviction occurred in 2012 and became “final” in February
2015—which, as he concedes, was 503 days before the
CAAF announced its holding in Hills. Accordingly, the
United States argues that the Hills rule cannot be applied
retroactively to Lewis’s 2012 court-martial. We therefore
ask:

    Is the Hills rule entitled to retroactive application?

                                  A

   Retroactivity questions are governed by Teague v. Lane,
489 U.S. 288 (1989) (plurality opinion). 2 The general rule

    2
     We note that the typical and paradigmatic application of Teague
concerns the retroactive applicability of rules announced by the U.S.
Supreme Court, as they might bear on state-court convictions. This case,
                     LEWIS V. UNITED STATES                            9

“[u]nder . . . Teague”—subject only to “narrow exceptions”
—is that “federal habeas corpus petitioners may not avail
themselves of new rules of criminal procedure.” Beard v.
Banks, 542 U.S. 406, 408 (2004). Because Lewis concedes
that his conviction became “final” before Hills was
announced, we must first determine whether the Hills rule
was in fact “new.” See id at 411. Second, we must determine
whether the Hills rule, if “new,” falls under either of the “two
exceptions” to Teague’s principle of non-retroactivity. See
id.

                                   B

                                   1

    Did Hills “actually” announce a “new” rule when it held
that the use of charged sexual offenses to show propensity to
commit other charged sexual offenses “violated [the]
presumption of innocence and right to have all findings
made clearly beyond a reasonable doubt,” as guaranteed by
the Fifth Amendment? 75 M.J. at 356. More specifically,
was the Hills rule “dictated by precedent” or would it have
been “apparent to all reasonable jurists” that Hills was the

by contrast, concerns a rule announced by the Court of Appeals for the
Armed Forces, as it might bear on a court-martial conviction. As such,
the analogy to Teague is imperfect, and reasonable jurists may disagree
as to whether Teague is the proper framework for analyzing the
retroactivity of rules announced by the CAAF.

    That being said, military courts have held that Teague is the proper
framework for analyzing the retroactivity of the CAAF’s own newly
announced constitutional rules of criminal procedure. See, e.g., In re
Best, 79 M.J. 594, 599–602 (N-M. Ct. Crim. App. 2019); Lewis, 76 M.J.
at 834–36. For purposes of the instant appeal, we assume these cases
were rightly decided and therefore analyze the Hills rule’s retroactivity
under Teague.
10                LEWIS V. UNITED STATES

logical extension of precedents already on the books in
February 2015? Lambrix v. Singletary, 520 U.S. 518, 527–
28 (1997); see United States v. Chan, 792 F.3d 1151, 1156
(9th Cir. 2015).

   Our first clue is the CAAF’s own statement that the
question presented in Hills was a matter of “first
impression.” Hills, 75 M.J. at 353.

    Further, as noted by the AFCCA in its denial of Lewis’s
coram nobis petition, see Lewis, 76 M.J. at 835, the pre-Hills
legal landscape on M.R.E. 413 was governed primarily by
United States v. Wright, in which the CAAF upheld
M.R.E. 413 against a facial challenge to its constitutionality,
53 M.J. 476, 483 (C.A.A.F. 2000). Nine years later, the
CAAF extended the holding of Wright, suggesting that
M.R.E. 413 could be constitutionally applied to admit
evidence of charged as well as uncharged offenses of sexual
assault to show propensity. See United States v. Burton,
67 M.J. 150, 152 (C.A.A.F. 2009). “Moreover,” as the
AFCCA observed, “in the same year that [Lewis’s] case
became final, three [Military] Courts of Criminal Appeals
specifically held that evidence of charged offenses of sexual
assault could properly be used under [M.R.E.] 413, only to
be overruled by Hills the following year.” Lewis, 76 M.J.
at 835 (citing United States v. Barnes, 74 M.J. 692, 697–98
(A. Ct. Crim. App. 2015); United States v. Bass, 74 M.J. 806,
815 (N-M. Ct. Crim. App. 2015); United States v. Maliwat,
No. ACM 38579, 2015 WL 6655541, at *5–6 (A.F. Ct.
Crim. App. Oct. 19, 2015)).

    Against such backdrop, it would strain credibility to
suggest that the Hills rule was “dictated by precedent,” or
even that it would have been “apparent to all reasonable
jurists” that such rule was a logical extension of existing
jurisprudence. Lambrix, 520 U.S. at 527–28. To the contrary,
                  LEWIS V. UNITED STATES                    11

Hills was in logical opposition to the existing precedents
when Lewis’s conviction became final.

    Lewis contends that Hills followed in the spirit of
Wright, notwithstanding the fact that Hills ruled in favor of
a constitutional challenge to M.R.E. 413 while Wright
rejected such a challenge. In particular, he points to Wright’s
dicta that M.R.E. 413 “would be fundamentally unfair if it
undermine[d] the presumption of innocence and the
requirement that the prosecution prove guilt beyond a
reasonable doubt.” 53 M.J. at 481 (emphasis added). Based
on such dicta, Lewis contends that in Hills, the CAAF
merely acknowledged that the instruction given in both that
case and his own ran afoul of Wright.

    As a matter of common sense, Lewis’s interpretation of
the relationship between Wright and Hills seems far-fetched:
The relied-upon passage in Wright essentially says, “If
M.R.E. 413 violated the core tenets of Due Process, it would
be unconstitutional; but it doesn’t, so it isn’t.” Hills did a
great deal more than merely acknowledging such anodyne
reasoning when it held that M.R.E. 413 does violate the core
tenets of Due Process.

    Lewis’s argument runs afoul not only of common sense,
but also of our Court’s Teague jurisprudence. On this point,
the United States offers a helpful analogy to our application
of Teague to the rule announced in Cage v. Louisiana,
498 U.S. 39 (1990) (per curiam). Like Hills, Cage reviewed
a problematic jury instruction. There, the Supreme Court
held that if reasonable jurors “could have interpreted the
[relevant] instruction to allow a finding of guilt based on a
degree of proof below that required by the Due Process
Clause,” then the instruction violated the “proof beyond a
reasonable doubt” protections of In re Winship, 397 U.S. 358
(1970). Cage, 498 U.S. at 39–41. That is, Cage might have
12               LEWIS V. UNITED STATES

been said to have “followed in the spirit of Winship,” in
essentially the same way Lewis now claims that Hills
follows in the spirit of Wright. Yet when presented with a
claim for retroactive application of Cage, we held that “Cage
pretty clearly created a new rule.” Leavitt v. Arave, 383 F.3d
809, 817 (9th Cir. 2004) (citing Tyler v. Cain, 533 U.S. 656,
665 (U.S. 2001)). If Cage constituted a “new rule,” then so
must have Hills.

                              2

     Because the Hills rule “is actually ‘new,’” the next
question is “whether it falls within either of the two
exceptions to nonretroactivity.” Banks, 542 U.S. at 411
(citing Lambrix, 520 U.S. at 527). If the Hills rule does not
fall under either recognized exception, then Lewis may not
avail himself of such rule in this collateral attack. See
Schriro v. Summerlin, 542 U.S. 348, 351–52 (2004).

    A new rule may be retroactively applied if it is
“substantive.” Id. at 351. “A rule is substantive rather than
procedural if it alters the range of conduct or the class of
persons that the law punishes. . . . In contrast, rules that
regulate only the manner of determining . . . culpability are
procedural.” Id. at 353. The Hills rule clearly falls into the
latter category. A rule holding a jury instruction
unconstitutional is “based upon the thought that [the
instruction] had an effect on the burden of persuasion. That
does not go to the substance of the crime; it is a matter of
procedure.” Leavitt, 383 F.3d at 842 (Fernandez, J.,
concurring) (citing, inter alia, Winship, 397 U.S. at 363–64).

    More relevant here is the exception for “‘watershed rules
of criminal procedure’ implicating the fundamental fairness
and accuracy of the criminal proceeding.” Summerlin,
542 U.S. at 352 (quoting Saffle v. Parks, 494 U.S. 484, 495
                  LEWIS V. UNITED STATES                      13

(1990) (quoting Teague, 489 U.S. at 311)). We have recently
acknowledged that “[t]his class of rules is extremely
narrow.” Young v. Pfeiffer, 933 F.3d 1123, 1125 (9th Cir.
2019) (quoting Summerlin, 542 U.S. at 352 (citing Tyler,
533 U.S. at 667 n.7)).

    The Hills rule is a far cry from the “extremely narrow”
class of “watershed” procedural rules exempt from Teague
non-retroactivity. Cf. id. “To fall within this exception, a
new rule must meet two requirements: Infringement of the
rule must seriously diminish the likelihood of obtaining an
accurate conviction, and the rule must alter our
understanding of the bedrock procedural elements essential
to the fairness of a proceeding.” Tyler, 533 U.S. at 665
(internal quotations and citations omitted). Hills satisfies
neither of these requirements.

    As to the first requirement, the Hills rule is not inherently
“necessary to prevent an impermissibly large risk of an
inaccurate conviction.” Whorton v. Bockting, 549 U.S. 406,
418 (2007) (internal quotations omitted). That is because, as
the Government cogently explains, “Hills merely prevents
the jury from being instructed to make findings on additional
uses of already-admitted evidence.” That is not to deny that
the overall effect of Hills is almost certainly to reduce
inaccurate convictions. But “[t]he ‘watershed’ exception
does not apply to every rule that promotes accuracy and
guarantees due process.” Leavitt, 383 F.3d at 825.

    As to the second requirement, Hills does not “alter our
understanding of the bedrock procedural elements essential
to the fairness of a proceeding.” Tyler, 533 U.S. at 665
(internal quotations omitted). This is best illustrated by way
of analogy to examples of the procedural elements which
courts have deemed “bedrock,” and the rules which courts
have deemed “groundbreaking.” Teague “illustrated” such
14                    LEWIS V. UNITED STATES

bedrock elements with “classic” examples such as the use of
perjured testimony and extorted confessions. 489 U.S.
at 313–14. The use of propensity evidence under
M.R.E. 413, while surely troubling, is not on the same plane
as these examples. Correspondingly, “[t]he sweeping rule
announced in Gideon v. Wainwright, that counsel shall be
provided in all criminal trials for serious offenses, is the
prototypical example of a watershed rule” that occasioned a
“groundbreaking” change in the American understanding of
procedural fairness. United States v. Sanchez-Cervantes,
282 F.3d 664, 669 (9th Cir. 2002) (citing Gideon, 372 U.S.
335 (1963)) (footnote omitted); accord Bockting, 549 U.S.
at 421. The Government pithily—and quite rightly—
observes that “Hills is no Gideon.”

                                    C

    At bottom, the district court found that “Hills announced
a new rule of criminal procedure which does not fall under
an exception warranting retroactive application to [Lewis’s]
case.” We agree. 3


     3
       Because we so hold, we decline to reach the issue of whether the
district court erred in concluding that any putative Hills error would have
been harmless beyond reasonable doubt.

     We also decline to reach the question of whether the district court
was right to suggest, in its dicta, that Lewis’s claims are procedurally
defaulted. Similarly, we decline to reach the question of whether the
district court erred when it held, in the alternative, that Lewis’s
constitutional claims received “full and fair consideration” in the military
courts, such that they would be barred from review in the federal civilian
courts.

    And because we affirm the district court solely on grounds other
than procedural default, Lewis’s IAC claim (which he had put forth to
                    LEWIS V. UNITED STATES                         15

                                 III

  The district court’s denial of Lewis’s habeas petition is
AFFIRMED.




show adequate “cause” to excuse any procedural default) is rendered
moot. Therefore, we decline to reach the issue of whether the district
court erred in finding that Lewis had failed to state a claim for IAC.